DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 28 September 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 1 recites an immunosuppressant and a corticosteroid. As best understood by the examiner, a corticosteroid is a type of immunosuppressant. However, for the purposes of examination under prior art, the examiner will examine claim 1 as if it requires a corticosteroid and an immunosuppressant that is a different compound than the corticosteroid, thereby requiring two separate ingredients.
As to claim 39, the term “rapalog” is understood to refer to a rapamycin analog. The scope of the term “rapalog” is understood to include rapamycin itself.
As to claim 56, the claim recites “instructions for use.” This is understood to be definite and is not rejected under 35 U.S.C. 101 or 112(b).  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. See MPEP 2173.05(q). However, in this case, the term “instructions” would appear to imply a piece of paper with writing thereon, wherein the writing thereon instructs the user as to how to use the composition. The piece of paper is a composition of matter. The phrase “for use” is drawn to what is written on the instructions. As such, for this reason, as well as for the fact that the composition of claim 1 is one of the four statutory categories of a composition of matter, the instant claims are not rejected under 35 U.S.C. 101. With regard to how this limitation is interpreted, the examiner notes MPEP 2111.05(I)(B), which states that where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not (functionally) related to that particular set of chemicals. Once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight. See MPEP 2111.05, first paragraph in section. The examiner takes the position that this manner of interpreting claim 56 is the same as the manner in which claim 56 was interpreted in the prior office action on 17 September 2021; nevertheless, the examiner included this paragraph in the office action to further explain the examiner’s claim interpretation.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 39, 42-50, 53, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2016/0067228 A1).
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant encapsulated in a nanocarrier, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. In one embodiment, the immunosuppressant encapsulated in a nanocarrier may be rapamycin, which may either be conjugated to the nanocarrier as of Kishimoto, page 31, Example 1, paragraph 0296, or encapsulated in the nanocarrier, as of Kishimoto, page 35, Example 12 and also paragraph 0331.
As to claim 1, the claim also requires a corticosteroid. With regard to this, Kishimoto teaches the following, as of Kishimoto, page 10, paragraph 0121, reproduced in part below, with various portions of the text underlined by the examiner.

    PNG
    media_image1.png
    389
    398
    media_image1.png
    Greyscale

As to claim 1, the claim requires that the corticosteroid is not coupled to a nanocarrier. Kishimoto teaches the following in paragraph 0207, reproduced below with underlining by the examiner.

    PNG
    media_image2.png
    185
    399
    media_image2.png
    Greyscale

In the above-reproduced text, it appears that coupling of the nanoparticle to the immunosuppressant is optional. A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component. See MPEP 2123(I), second paragraph in section. MPEP 2144.04(V)(C), regarding making items separable, may also be relevant here.
As to claim 1, the compositions exemplified by Kishimoto appear to comprise only one immunosuppressant, whereas the claimed composition is understood to require two different immunosuppressants; namely, the corticosteroid and the other immunosuppressant. As such, Kishimoto is not anticipatory. Nevertheless, the skilled artisan would have been motivated to have combined the two different immunosuppressants of Kishimoto together. Combining prior art elements (e.g. rapamycin and a corticosteroid, which are both taught by Kishimoto) according to known methods to yield predictable results (suppression of an immune response against the viral vector of Kishimoto) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Similarly, it is prima facie obvious to combine two compositions (e.g. rapamycin and a corticosteroid”) each of which is taught by the prior art to be useful for the same purpose (suppressing the immune system upon administration of a viral transfer vector), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See MPEP 2144.06(I). Also see paragraph 0081 of Kishimoto.
As to claim 1, the claim requires that the immunosuppressant is a mTOR inhibitor. Kishimoto teaches rapamycin on pages 31 and 35. Rapamycin is understood to be a mTOR inhibitor, as of Kishimoto, paragraph 0121.
As to claims 2-3, Kishimoto teaches dexamethasone in paragraph 0121.
As to claims 39, Kishimoto teaches rapamycin in paragraph 0236, as well as other rapamycin analogs. Kishimoto clarifies that rapamycin is a mTOR inhibitor in this paragraph.
As to claim 42, the teachings of Kishimoto render obvious the viral transfer vector, immunosuppressant, and corticosteroid that is not coupled to the nanocarrier, as of the above rejection of claim 1. Kishimoto is drawn to establishing an anti-viral transfer vector attenuated response in a subject, as of at least paragraph 0004 of Kishimoto.
As to claim 43, Kishimoto teaches attenuating antibody response, T-cell response, and B-cell response in paragraph 0053. While Kishimoto does not specify IgG or IgM antibodies, the skilled artisan would have understood that B-cells make all types of antibodies, and as such, an attenuated B-cell response would have resulted in both an attenuated IgG and an attenuated IgM response.
As to claim 44, Kishimoto teaches administering repeat doses, as of paragraphs 0006-0007. Also see paragraph 0134 of Kishimoto, which is reproduced below.

[0134] “Repeat dose” or “repeat dosing” or the like means at least one additional dose or dosing that is administered to a subject subsequent to an earlier dose or dosing of the same material. For example, a repeated dose of a viral transfer vector is at least one additional dose of the viral transfer vector after a prior dose of the same material. While the material may be the same, the amount of the material in the repeated dose may be different from the earlier dose. For example, in an embodiment of any one of the methods or compositions provided herein, the amount of the viral transfer vector in the repeated dose may be less than the amount of the viral transfer vector of the earlier dose. Alternatively, in an embodiment of any one of the methods or compositions provided herein, the repeated dose may be in an amount that is at least equal to the amount of the viral transfer vector in the earlier dose. A repeat dose may be administered weeks, months or years after the prior dose. In some embodiments of any one of the methods provided herein, the repeat dose or dosing is administered at least 1 week after the dose or dosing that occurred just prior to the repeat dose or dosing. Repeat dosing is considered to be efficacious if it results in a beneficial effect for the subject. Preferably, efficacious repeat dosing results in a beneficial effect in conjunction with an attenuated anti-viral transfer vector response.

As such, Kishimoto teaches the required dose repetition.
As to claim 45, Kishimoto teaches administering at least one additional dose in the above-reproduced paragraph 0134. As such, the skilled artisan would have been motivated to have administered at least two additional doses based upon the teachings of this paragraph.
As to claim 46, the methods of Kishimoto appear to be useful to maintain gene expression of the delivered gene. See e.g. Kishimoto, paragraphs 0364-0365, reproduced in part below, with specific text underlined by the examiner.

    PNG
    media_image3.png
    388
    464
    media_image3.png
    Greyscale

As to claim 47, this is an independent claim reciting a method of escalating transgene expression by repeatedly, concomitantly, administering a composition. The composition administered is that of instant claim 1, and the teachings of Kishimoto are sufficient to render this composition prima facie obvious for the reasons set forth below. Kishimoto teaches escalating transgene expression in at least paragraphs 0016 and 0053. Kishimoto teaches repeated, concomitant administration in paragraphs 0006-0007.
As to claim 48, Kishimoto teaches two concomitant administrations in at least paragraphs 0329, 0334, and 0360.
As to claim 49, Kishimoto appears to have maintained green fluorescent protein exposure for two administrations in paragraph 0364.
As to claim 50, Kishimoto teaches dexamethasone in paragraph 0121.
As to claim 53, Kishimoto teaches concomintant administration that is simultaneous administration, as of Kishimoto, paragraph 0090.
As to claims 56-57, Kishimoto teaches a kit in paragraph 0132. Kishimoto teaches instructions in paragraph 0021, 0106, and 0123. The packaging taught by Kishimoto, paragraph 0123, also reads on the required kit.
Note Regarding Reference Date: The instant application ultimately claims benefit of provisional application 62/853,647, filed on 28 May 2019. Kishimoto was published on 10 March 2016. As such, Kishimoto is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1)(A) or 102(b)(1)(B) would not appear to be applicable because Kishimoto was published over a year prior to the earliest effective filing date of the instant application.


Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 28 September 2022 (hereafter referred to as applicant’s most recent response). These arguments are addressed below.
In applicant’s most recent response, paragraph bridging pages 5-6, applicant argues that it is not clear why the examiner finds that the prior art teaches both a synthetic nanocarriers comprising an immunosuppressant and a corticosteroid that is not coupled to a nanocarrier. This is not persuasive, as applicant does not appear to identify which claimed feature is not taught by the prior art. The above rejection explains that Kishimoto teaches synthetic nanocarriers, an immunosuppressant such as rapamycin or a “rapalog” attached thereto, and a corticosteroid, which need not be attached to the synthetic nanocarrier.
Applicant then cites the instant specification at Example 2, and figures 1A, 1B, 2A, and 2B, as allegedly supporting a conclusion of non-obviousness based upon unexpected results. The examiner has analyzed these figures below.
As an initial matter, in determining non-obviousness based upon unexpected results, the claimed invention must be compared with the closest subject matter that actually exists in the prior art. See MPEP 716.02(e). As best understood by the examiner, the closest subject matter that actually exists in the prior art is a nanocarrier comprising a viral vector and an attached mTOR inhibitor in the absence of the uncoupled corticosteroid. This exists as of Kishimoto, Example 11, starting on page 34, paragraphs 0329-0331. 
Looking to the data presented by applicant, it appears that applicant did successfully compare the claimed invention to the closest prior art. This comparative to the closest prior art is labeled “AAV-SEAP + ImmTOR”, whereas the a composition within the scope of the claimed composition is “AAV-SEAP + ImmTOR + Dex.” See e.g. instant figure 1A, which is reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    384
    862
    media_image4.png
    Greyscale

As such, applicant did appear to compare the claimed invention to the closest prior art.
The examiner must then evaluate with applicant has met the burden of showing unexpected results. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b)(I). In this case, it appears to the examiner as if instant figures 1A, 1B, 2A, 2B, and 3 fail to show that the claimed composition’s improvement over comparative example “AAV-SEAP + ImmTOR” is statistically significant. However, figure 4 does appear to show the required statistically significant improvement over the comparative example that is similar to the closest prior art. Figure 4 is reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    382
    646
    media_image5.png
    Greyscale

As such, the data in instant figure 4 does appear to show that the claimed invention has superior results as compared with the closest subject matter that actually exists in Kishimoto. The superior results relate to substantially less IgG antibody being produced against the viral vector in the case of the claimed method as compared with the closest prior art. It is the examiner’s understanding that the improvement in results in figure 4 appears to be greater than what would have been expected by one of ordinary skill in the art; see MPEP 716.02(a)(I).
Nevertheless, the results presented by applicant do not appear to be commensurate in scope with the claimed invention, as required by MPEP 716.02(d). This is because the results presented by applicant apply only to the nanocarrier comprising an immune suppressant of a PLA/PLA-PEG nanoparticle with rapamycin and dexamethasone as the corticosteroid, and an adeno associated virus as the viral vector. There would have been no expectation that the desirable effect would still have been present had a different corticosteroid replaced dexamethasone, had a different viral vector replaced the adeno associated virus, had a different immunosuppressant replaced rapamycin, and had a different nanocarrier replaced the PLA/PLA-PEG nanocarrier. There would not necessarily have been an expectation that steroids other than dexamethasone would have had a similar effect as dexamethasone, as different steroids have different effects regarding immune suppression. There would not necessarily have been an expectation that immunosuppressants other than rapamycin would have had an effect similar to that of rapamycin. There would not have been an expectation that had rapamycin been found in a nanoparticle made from different materials, or not found in a nanoparticle, that the rapamycin would have had the same effect as rapamycin in the nanoparticle disclosed in the instant application. Finally, there would also not have been an expectation that the combination of nanoparticulate rapamycin and dexamethasone would have been as effective if used with a different type of viral vector other than the adeno associated viral vector used in the instant application.
In view of the fact that the results presented by applicant are not commensurate in scope with the claimed invention, the examiner has maintained the obviousness rejection over Kishimoto.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-17, 30-32, and 61-65 of copending Application No. 16/860,729 in view of Kishimoto (US 2016/0067228 A1).
The instant claims are drawn to a composition comprising a viral vector, a mTOR inhibitor attached to a nanocarrier, and a corticosteroid, as well as a method of using such a composition.
The copending claims are drawn to a method comprising administering a viral vector and an immunosuppressant, as of copending claim 1. The immunosuppressant may be rapamycin or a rapalog, and may be attached to a nanocarrier, as of copending claims 30-31.
The copending claims do not recite a corticosteroid.
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. Kishimoto teaches corticosteroids including dexamethasone as of paragraph 0121 of Kishimoto. Kishimoto teaches that the immunosuppressant may or may not be attached to a nanocarrier in paragraph 0207.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the corticosteroid of Kishimoto with the method of the copending claims. The copending claims are drawn to administration of a viral vector with an immunosuppressant. The copending claims recite rapamycin as an immunosuppressant. Kishimoto teaches that corticosteroids such as dexamethasone are immunosuppressants. The skilled artisan would have been motivated to have combined the corticosteroids of Kishimoto with the method of the copending claims in order to have predictably suppressed an immune reaction with a reasonable expectation of success. Combining the corticosteroid of Kishimoto and the rapamycin/rapalog of the copending claims is prima facie obvious because both are immunosuppressants.
The examiner notes that the copending claims define a patient population that is narrower than the claimed patient population. Namely, the patient population of the copending claims is drawn to those with pre-existing immunity to the viral antigen of the viral vector. In contrast, there is no such limitation in the instant claims. Nevertheless, the subject matter of the combination of the copending claims with Kishimoto is within the scope of the instantly claimed invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.


Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,958 in view of Kishimoto (US 2016/0067228 A1).
Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,952 in view of Kishimoto (US 2016/0067228 A1).
Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,949 in view of Kishimoto (US 2016/0067228 A1).
The instant claims are drawn to a composition comprising a viral vector, a mTOR inhibitor attached to a nanocarrier, and a corticosteroid, as well as a method of using such a composition.
The copending claims are drawn to a method comprising administering a viral vector and an immunosuppressant, as of copending claim 1 of the ‘949 and ‘952 application and copending claim 7 of the ‘958 application. The immunosuppressant may be rapamycin or a rapalog, and may be attached to a nanocarrier, as of copending claims 116 of all of the ‘949, ‘952 and 958 applications.
The copending claims do not recite a corticosteroid.
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. Kishimoto teaches corticosteroids including dexamethasone as of paragraph 0121 of Kishimoto. Kishimoto teaches that the immunosuppressant may or may not be attached to a nanocarrier in paragraph 0207.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the corticosteroid of Kishimoto with the method of the copending claims. The copending claims are drawn to administration of a viral vector with an immunosuppressant. The copending claims recite rapamycin as an immunosuppressant. Kishimoto teaches that corticosteroids such as dexamethasone are immunosuppressants. The skilled artisan would have been motivated to have combined the corticosteroids of Kishimoto with the method of the copending claims in order to have predictably suppressed an immune reaction with a reasonable expectation of success. Combining the corticosteroid of Kishimoto and the rapamycin/rapalog of the copending claims is prima facie obvious because both are immunosuppressants.
The examiner notes that the copending claims define a patient population that is narrower than the claimed patient population. Namely, the patient population of the copending claims is drawn to those with or without pre-existing immunity to the viral antigen of the viral vector. In addition, there are various limitations in the copending claims regarding the purpose of the viral vector. In contrast, there is no such limitation in the instant claims. Nevertheless, the subject matter of the combination of the copending claims with Kishimoto is within the scope of the instantly claimed invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.
These are provisional nonstatutory double patenting rejections.

Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, 31, 38-41, 47, 55, 65-66, 68-69, 76, 90, and 95 of copending Application No. 16/100,040 in view of Kishimoto (US 2016/0067228 A1).
The instant claims are drawn to a composition comprising a viral vector, a mTOR inhibitor attached to a nanocarrier, and a corticosteroid, as well as a method of using such a composition.
The copending claims are drawn to a method comprising administering a viral vector and an immunosuppressant, as of copending claim 1. The immunosuppressant may be rapamycin or a rapalog, and may be attached to a nanocarrier, as of copending claims 95.
The copending claims do not recite a corticosteroid.
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. Kishimoto teaches corticosteroids including dexamethasone as of paragraph 0121 of Kishimoto. Kishimoto teaches that the immunosuppressant may or may not be attached to a nanocarrier in paragraph 0207.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the corticosteroid of Kishimoto with the method of the copending claims. The copending claims are drawn to administration of a viral vector with an immunosuppressant. The copending claims recite rapamycin as an immunosuppressant. Kishimoto teaches that corticosteroids such as dexamethasone are immunosuppressants. The skilled artisan would have been motivated to have combined the corticosteroids of Kishimoto with the method of the copending claims in order to have predictably suppressed an immune reaction with a reasonable expectation of success. Combining the corticosteroid of Kishimoto and the rapamycin/rapalog of the copending claims is prima facie obvious because both are immunosuppressants.
The examiner notes that the copending claims define a patient population that is narrower than the claimed patient population. Namely, the patient population of the copending claims is drawn to those without pre-existing immunity to the viral antigen of the viral vector. In addition, there are various limitations in the copending claims regarding the dosing of the viral vector and the method for determining appropriate dosing, as of at least copending claim 31. In contrast, there is no such limitation in the instant claims. Nevertheless, the subject matter of the combination of the copending claims with Kishimoto is within the scope of the instantly claimed invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response, page 7, applicant argues that the examiner has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the referenced applications. This is not persuasive. Applicant has not explained which claimed features are missing and/or not recited by the above-mentioned copending applications. As such, applicant’s arguments are insufficient to show that the instant claims are not rendered obvious by the claims of the above-references patent applications.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612